Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered October 29, 2002, convicting him of criminal sale of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In order for a defendant to establish ineffective assistance of trial counsel, he or she must demonstrate the absence of strategic or other legitimate explanations for counsel’s allegedly deficient conduct (People v Taylor, 1 NY3d 174 [2003]; People v Benevento, 91 NY2d 708 [1998]; People v Rivera, 71 NY2d 705 [1988]). The defendant failed to make such a showing.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]). H. Miller, J.P., Santucci, Goldstein and Dillon, JJ., concur.